Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         May 25, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 54101-7-II

                               Respondent,

        v.

 MARK STEVEN JOHNSON,                                        UNPUBLISHED OPINION

                               Appellant.

       VELJACIC, J. — Mark Steven Johnson appeals his convictions for possession of

methamphetamine, second degree assault—domestic violence, two counts of tampering with a

witness—domestic violence, and 13 counts of violation of a court order—domestic violence.

Johnson argues he was denied his right to a fair trial when the trial court denied his motion for a

mistrial. He also argues the trial court erred in imposing a jury demand fee as a legal financial

obligation (LFO). While this appeal was pending, Johnson filed a supplemental brief asking this

court to remand to the trial court to vacate his possession of methamphetamine conviction in light

of our Supreme Court’s recent decision in State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021).

The State concedes that the conviction must be vacated. We accept the State’s concession

regarding Johnson’s possession conviction and remand to the trial court to vacate that conviction.

We affirm Johnson’s remaining convictions, but permit the trial court on remand for resentencing

to reconsider whether to impose the jury demand fee.
54101-7-II


                                               FACTS

       Johnson and his wife were involved in an altercation that led to Johnson’s arrest. Officers

found methamphetamine inside the Johnsons’ home that belonged to Johnson. Johnson continued

to contact his wife in violation of multiple no contact orders. Ultimately, the State charged Johnson

with possession of methamphetamine, second degree assault—domestic violence, two counts of

tampering with a witness—domestic violence, and 13 counts of violation of a court order—

domestic violence. The matter proceeded to a jury trial.

       During voir dire, defense counsel asked the jury panel:

       So, . . . you’ve been asked by the judge, you’ve been asked by [the prosecutor].
       Now it’s my turn: who thinks that’s too hard of a burden to handle? Who feels like
       they want to give him a fair trial but, you know what, in all honesty I just might not
       be the right person to do it.

1 Report of Proceedings (RP) at 136. Potential juror 22 responded:

       Well, I feel like—excuse me—I’d give him a very fair trial, but to be honest, after
       all the years I’ve worked as an officer, and I know how hard and honest these
       officers work on their case reports and they don’t go forward with them unless they
       feel they have a case that they felt—they feel they can prove, and when then it goes
       beyond that to the Prosecutor, who is the checks and balances, and he looks at it
       and—he or she—and if he does not concur with that, it doesn’t go any further. So,
       as a former officer and a citizen, there’s doubt in my mind. I can’t not tell you that.

l RP at 136-37. Defense counsel inquired if other panel members had that “kind of . . . same

thing?” l RP at 137. Potential juror 62 stated, “Same thing. I’m current, and so that’s—I know—

I know all of it has to happen.” l RP at 137. Potential juror 13 also stated that 18 years ago she

was a King County Sheriff’s deputy and that she knows

       “the extent that goes in to (sic) doing the reports on something, and the checks and
       balances. So, I see what he’s saying, but I—I don’t think that would taint my
       opinion, just because I know you have to look at all of the evidence and you have
       to look at all that stuff and see if it fits. . . . I don’t think that that would taint my
       judgment.”

l RP at 137.


                                                   2
54101-7-II


       At the end of voir dire, Johnson requested a mistrial, claiming that the entire panel had

been tainted by potential juror 22’s statement that he was previously in law enforcement and that

a case does not go any further unless the prosecutor thinks there’s merit to the charge. The State

responded that potential juror 22 “did not profess any expertise in domestic violence/assault cases”

rather, he was discussing “police work in general.” 1 RP at 155. The trial court agreed and denied

the motion for a mistrial but allowed additional voir dire on the issue.

       Both potential jurors 22 and 62 were removed for cause. The trial court then asked the

remaining panel members if statements about law enforcement and “what goes on to get to this

point in a criminal case” affected his or her ability to be fair and impartial. l RP at 173. None of

the panel members indicated that their ability to be impartial had been tainted by prior statements.

       The court allowed both parties to ask further questions. Defense counsel asked the panel

if its ability to be impartial was diminished in light of prior statements. The following dialogue

took place with potential juror 26:

              [DEFENSE COUNSEL]: And I’m curious about—I’ll starting with No. 26,
       I’ve been picking on you a little bit. Did hearing from those other jurors, law
       enforcement folks, I mean one with a lot of experience—

               JUROR [26]: Right.

               [DEFENSE COUSNEL]: —kind of, you know, their feeling—

              JUROR [26]: It’s a little bit of extra information to know some people in
       law enforcement. I think I could try to be impartial, but I am—I am presuming
       innocence, but I’m probably not as straight down the middle as I should be.

               [DEFENSE COUNSEL]: More inclined to the prosecution?

               JUROR [26]: Yeah.

1 RP at 173-74. With potential juror 46, the following inquiry took place:




                                                 3
54101-7-II


                   [DEFENSE COUNSEL]: Okay. And is anybody else, based on this long
          conversation, day-long conversation now we’ve had today, that recently was
          broken up after law enforcement kind of weighed in—people with law enforcement
          . . . experience, is anybody else kind of now, where before, were kind of like, oh,
          that’s kind of an iffy bet, I’m going to try. Is anybody else moved by those
          statements to more inclined to prosecute? More inclined to believe somebody
          probably did something? 46?

                 JUROR [46]: I was aware of that process—

                 [DEFENSE COUNSEL]: Okay.

                  JUROR [46]:—I’m pro law enforcement, but I also have a lot of personal
          friends that are officers and some of them are—

                 [DEFENSE COUNSEL]: Okay.

                 JUROR [46]: . . . [S]o I think I can be impartial. But I am pro law
          enforcement.

1 RP at 174-75. Defense counsel then followed up with potential jurors 10, 11, and 12 by

asking:

                  [DEFENSE COUNSEL]: Okay. And in no[] way—I hope I’m not coming
          across as anti-law enforcement, and I greatly support our—I know them well, we
          work with them well, [the prosecutor] works with them very closely, as well. Just
          simply hearing from them and them kind of weighing in on the process, I mean,
          that’s what was spoken about. That’s—that’s the key issue that’s kind of led to
          another pause for us to have to come back. Hearing about the process, was that
          something too far for anybody else?
                  Then—is it Juror No. 10, was that one step too far for you? Or are you right
          where you were before those statements?

                 JUROR [10]: I’m not [indiscernible].

                 [DEFENSE COUNSEL]: Fine? Okay. And 11?

                 JUROR [11]: Yes.

                 [DEFENSE COUNSEL]: Same for you? 12?

                 JUROR [12]: (No audible response.)



                                                   4
54101-7-II


1 RP at 175.

           Johnson did not renew his motion for a mistrial. The trial court allowed both parties to use

their peremptory challenges.1 After the jury was selected, the court inquired if this was the jury

Johnson selected and he answered “Yes, Your Honor.” 1 RP at 177.

           The jury found Johnson guilty as charged. Based on an offender score of 16, the court

sentenced Johnson to 84 months of total confinement. The court also imposed 18 months of

community custody for the assault conviction and 12 months of community custody for the

possession conviction.

           During the sentencing hearing, the trial court stated it was “strik[ing] the filing fee” and

“the drug enforcement fund” but did not address why. 2 RP at 592. The court did not check the

box on the judgment and sentence stating that it found Johnson indigent. On the judgment and

sentence, the trial court crossed off the criminal filing fee and the drug enforcement fund fee but

did not cross off the $250 jury demand fee. The trial court subsequently entered an order, finding

Johnson indigent for appeal purposes. Johnson appeals.

                                               ANALYSIS

I.         POSSESSION CONVICTION

           Johnson contends that we should vacate his possession of methamphetamine conviction in

light of Blake. The State concedes the convictions should be vacated but argues we should not

remand for resentencing given Johnson’s high offender score.

           In Blake, our Supreme Court determined RCW 69.50.4013, Washington’s strict liability

drug possession statute, is void for violating the due process clauses of the state and federal

constitutions because it criminalized unintentional, unknowing possession of controlled



1
     This portion of the report of proceedings is not included in our record.


                                                    5
54101-7-II


substances. 197 Wn.2d at 193-94. In light of Blake, we accept the State’s concession and vacate

Johnson’s possession of methamphetamine conviction, but because the conviction affected both

Johnson’s offender score (which we recognize is above 9) and community custody, we remand for

the trial court to consider what effect, if any, the Supreme Court’s decision in Blake has on

Johnson’s sentence.

II.    MISTRIAL MOTION

       Johnson contends he was denied his right to a fair trial because the trial court denied his

motion for a mistrial. He argues that the trial court erred by denying his motion for a mistrial

because the jury was tainted by exposure to prejudicial information during voir dire. We disagree.

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee a criminal defendant the right to a fair trial by an impartial

jury. State v. Gaines, 194 Wn. App. 892, 896, 380 P.3d 540 (2016). A trial court should grant a

mistrial when an irregularity in the trial proceedings is so prejudicial that it deprives the defendant

of a fair trial. State v. Babcock, 145 Wn. App. 157, 163, 185 P.3d 1213 (2008). More than “a

possibility of prejudice” must be shown. State v. Lemieux, 75 Wn.2d 89, 91, 448 P.2d 943 (1968).

       Courts look to three factors to determine whether a trial irregularity warrants a new trial:

“‘(1) the seriousness of the irregularity; (2) whether the statement was cumulative of evidence

properly admitted; and (3) whether the irregularity could be cured by an instruction.’” State v.

Perez-Valdez, 172 Wn.2d 808, 818, 265 P.3d 853 (2011) (quoting State v Post, 118 Wn.2d 596,

620, 826 P.2d 172 (1992)).

       Because the trial judge is in the best position to determine prejudice, we review the decision

to grant or deny a mistrial for abuse of discretion. Babcock, 145 Wn. App. at 163. The standard

is extremely deferential. We will reverse the denial of a mistrial only if a trial irregularity was so




                                                  6
54101-7-II


significant that no reasonable judge would have denied the motion. State v. Rodriguez, 146 Wn.2d

260, 269, 45 P.3d 541 (2002).

       Here, potential jurors 22 and 62 indicated that they had law enforcement experience and

were aware of the process for charging an individual with a crime. Both potential jurors were

removed. At the end of his voir dire, Johnson requested a mistrial, claiming that the entire panel

had been tainted by potential juror 22’s statement that he was previously in law enforcement and

that a case does not go any further unless the prosecutor thinks there is merit to the charge. The

trial court denied the mistrial but permitted additional questioning of the jury panel to determine

if it could be impartial. The court then asked the remaining panel members if statements about

law enforcement and “what goes on to get to this point in a criminal case” affected his or her ability

to be fair and impartial. l RP at 173. None of the panel members indicated that their ability to be

impartial had been tainted by prior statements.

       The court allowed both parties to ask further questions. Defense counsel asked the panel

members individually if their ability to be impartial was diminished in light of prior statements.

After additional voir dire, there was no renewal of the motion for a mistrial. The court allowed

Johnson to use his peremptory challenges and then inquired if the jury was the one he had selected.

Johnson replied “Yes, Your Honor.” 1 RP at 177.

       Based on these facts, the offending statements were insignificant as they had no impact on

the potential jurors. Further, the trial court’s response to Johnson’s concerns was adequate as

evidenced by Johnson’s decision not to renew his motion for a mistrial and his affirmative response

when he selected the jury. The statements were not cumulative, nor was there need for a curative

instruction in light of the insignificance of the statements. Johnson fails to show a trial irregularity

sufficient to warrant a new trial under Perez-Valdez, 172 Wn.2d at 818. Accordingly, the court




                                                   7
54101-7-II


did not abuse its discretion by denying his request for a mistrial. Similarly, Johnson fails to show

he was denied his right to a fair trial.

III.    LFO

        Johnson argues that the trial court’s imposition of the jury demand fee was improper

because he is indigent, and he asks us to remand with instructions to the trial court to strike this

fee. The State concedes there was no inquiry into Johnson’s ability to pay.2

        RCW 10.46.190 prohibits the imposition of a jury demand fee if the person is indigent as

defined in RCW 10.101.010(3)(a)-(c). A trial court must conduct an individualized inquiry on the

record concerning a defendant’s current and future ability to pay discretionary LFOs. State v.

Ramirez, 191 Wn.2d 732, 742, 426 P.3d 714 (2018).

        Our record does not contain any information as to whether Johnson meets the criteria for

indigency under RCW 10.101.010(3)(a)-(c). And the trial court did not indicate on the judgment

and sentence that it found Johnson to be indigent.

        Because there was no inquiry into Johnson’s financial circumstances, we accept the State’s

concession. The jury demand fee, allowed by RCW 10.46.190, can be revisited upon resentencing,

consistent with RCW 10.01.160 and Ramirez.

                                             CONCLUSION

        We accept the State’s concession regarding Johnson’s possession conviction and remand

to the trial court to vacate that conviction. We affirm Johnson’s remaining convictions, but permit

the trial court on remand for resentencing to reconsider whether to impose the jury demand fee.




2
  The State also “agrees that the trial court’s imposition of the $200 criminal filing fee and $100
domestic violence assessment should be vacated.” Br. of Respondent at 12. But the trial court
crossed off the criminal filing fee and Johnson does not contest the domestic violence assessment.
For these reasons, we do not accept this portion of the State’s concession.


                                                 8
54101-7-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Veljacic, J.

We concur:




        Sutton, J.




        Glasgow, A.C.J.




                                                9